Title: To Alexander Hamilton from Charles Brown, 13 May 1795
From: Brown, Charles
To: Hamilton, Alexander


Sir
Georgetown South Carolina 13th. May 1795
Having heard of the death of poor Colo. Motte, by whose departure an office of emolument is left open, and my situation in life from the ravages of War and the depreciation of Money making it necessary for me to be watchful for every opportunity which may offer to support a large family induces me to request your friendly assistance to become the naval Officer of Charleston.

The business of the Naval Officer I am perfectly acquainted with, having been obliged to perform that duty as well as Collector of the port of Georgetown for three Years and a half.
I am Sir   With the greatest respect   Yr. Most Obed ser

C Brown
Alexander Hamilton Esqr.

